          Case 4:19-cv-40098-TSH Document 16 Filed 11/20/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
CYNTHIA FOSS dba HUNTER FOSS            )
DESIGN,                                 )         CIVIL ACTION
                   Plaintiff,           )         NO. 4:19-40098-TSH
 v.                                     )
                                        )
SPENCER BREWERY,                        )
                   Defendant.           )
______________________________________ )



    ORDER AND MEMORANDUM ON DEFENDANT’S RENEWED MOTION TO STAY
                     ARBITRATION (Docket No. 14)

                                        November 20, 2019

HILLMAN, D.J.

       Spencer Brewery (“Defendant”) renews its motion to stay an arbitration proceeding

commenced by Cynthia Foss (“Plaintiff”) before the American Arbitration Association. (Docket

No. 14). Under the traditional standard for a stay, “a court considers four factors: ‘(1) whether the

stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether

the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public interest

lies.’” 1 Nken v. Holder, 556 U.S. 418, 425–26 (2009) (quoting Hilton v. Braunskill, 481 U.S. 770,

776 (1987))). “The first two factors of the traditional standard are the most critical.” Id. at 434;




1
        These factors overlap with the factors for a preliminary injunction, Nken, 556 U.S. at 428;
see also Jean v. Mass. State Police, 492 F.3d 24, 26-27 (1st Cir. 2007) (listing the elements for a
preliminary injunction), which makes sense given the First Circuit’s determination that “[a]n
order staying an arbitration proceeding is in substance, and often in form, a directive to the
parties to cease arbitration” and “is thus injunctive in character,” see Tejidos de Coama, Inc. v.
Int’l Ladies’ Garment Workers’ Union, 22 F.3d 8, 10 (1st Cir 1994).
                                                  1
          Case 4:19-cv-40098-TSH Document 16 Filed 11/20/19 Page 2 of 2



cf. Tejidos de Coama, 22 F.3d at 15 (1st Cir 1994) (reversing a stay of arbitration under the Norris–

LaGuardia Act where the moving party did not demonstrate irreparable harm).

       Here, the first, third, and fourth factors weigh in Defendant’s favor. But as I noted during

the October 8, 2019, hearing on Defendant’s initial motion, Defendant cannot demonstrate

irreparable harm, and this failure is fatal to its motion. 2 While Defendant will undoubtedly lose

valuable time and resources litigating meritless claims before an arbitrator, our case law is clear

that litigation expenses “do[] not constitute irreparable injury,” no matter how substantial they are.

See Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 24 (1974); see also Tejidos de

Coama, 22 F.3d at 14. Moreover, by proving likelihood of success on the merits, Defendant has

necessarily shown that the arbitrator’s award will not constitute irreparable injury. I will decline

to enforce any adverse award against Defendant on res judicata grounds, at which point any alleged

harm will cease to exist. I therefore deny Defendant’s motion for a stay, even though this decision

creates a seemingly senseless and absurd result. (Docket No. 14). But by this order, Plaintiff is

on notice that this Court will consider awarding attorneys’ fees to the Defendant for fees that it

incurs in defending the arbitration.

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




2
        Although courts lessen the required showing for irreparable harm where a party has
shown a strong likelihood of success in the preliminary injunction analysis, see Ross-Simons of
Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 19 (1st Cir. 1996), Nken counsels that no such
exception exists in the stay analysis, see 556 U.S. at 438 (“When considering success on the
merits and irreparable harm, courts cannot dispense with the required showing of one simply
because there is a strong likelihood of the other.”).
                                                  2
